ON MOTION FOR REHEARING.
Counsel for the plaintiff in error makes a motion "for a full bench and an opportunity to argue the case before a full bench, in accordance with the rules and law governing this court.” When this case was called for argument in this court, counsel’s attention was called to the fact that Chief Judge Broyles might possibly be disqualified, and counsel stated in the presence of the court that if this were true he would waive the disqualification. Chief Judge Broyles did not participate in the judgment. Under such circumstances counsel’s motion at this time, that the case be heard before a full bench, is denied.